In an action in which a warrant of attachment against the property of the defendant was issued to the *1011sheriff of Kings county, who thereafter made a levy on certain bank accounts of the defendant and merely served a copy of the warrant upon a safe deposit company in which the defendant had a safe deposit box, the sheriff of Bungs county appeals from an order granting motion of the respondent to direct the sheriff to refund $146.11 of the sum of $425 demanded by the sheriff as poundage, upon releasing defendant’s property, which was discharged from the attachment by the giving of an undertaking. Order, in so far as appealed from, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Johnston, Adel and Taylor, JJ., concur; Hagarty, J., dissents, votes to reverse and to deny the motion, with the following memorandum: The subsequent conduct of the defendant in including the property in the safe deposit box for the purpose of determining the amount of the undertaking to discharge the attachment, pursuant to section 953 of the Civil Practice Act, estops him from disputing the sufficiency of the attachment for the purpose of determining the amount of poundage to which the sheriff is entitled. [171 Misc. 387.]